PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/265,074
Filing Date: 14 Sep 2016
Appellant(s): Ho et al.



__________________
Yongsok Choi
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 28 December 2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 15 April 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Claims 1,2, 8, 10, 16, 17, and 20-23 are rejected under 35 U.S.C. § 103 as allegedly unpatentable over Takatsudo in view of Ryu. Appellant respectfully submits that claims 1, 2, 8, 10, 16, 17, and 20-23 are patentable under 35 U.S.C. § 103 over Takatsudo in view of Ryu, because the combination of the cited references fail to teach or fairly suggest at least one limitation of each claim for at least the reasons set forth below. Accordingly, the rejections of these claims under 35 U.S.C. § 103 should be reversed, and favorable action by the Board is respectfully requested.

Argument A
Claims 1, 2, 8, 10, 16, 17, and 20-23 are patentable under 35 U.S.C. § 103 over Takatsudo in view of Ryu because the combination of the cited references fails to teach or fairly suggest at least the following limitations of independent claims 1, 8, and 16.

The appellant argues:


The Examiner acknowledges that Takatsudo does not disclose a processor-based user input control unit configured to “determine whether a sub menu or a main menu is displayed on the multi-information display, the sub menu being hierarchically lower than the main menu; display the main menu in response to determination that the sub menu is displayed and an activation of the left direction button of the switch; and highlight one of icons on the main menu and remove a highlight from a highlighted icon on the main menu in response to determination that the main menu is displayed and another activation of the left direction button of the switch,” as recited in claim 1. (Final Office Action, page 5).

The Office asserts that paragraphs [0029], [0032], [0038] and [0039] of Ryu disclose the features in claim 1. (Id.). However, Ryu merely describes 

In Ryu, regardless of whether the terminal is operating in the top menu or submenu, the signal provided by the scroll device is for performing a scrolling function. The function of scrolling in Ryu has nothing to do with the function of a left direction button such as changing highlight of an icon, or moving to a hierarchically upper menu of the claimed subject matter. In addition, the function of the scroll button, i.e., scrolling, does not change regardless of whether the main menu or sub menu is displayed.

The examiner respectfully disagrees.  Takatsudo discloses a four direction D-pad switch with up, down, left, and right directions (P. 0031).  Takatsudo also discloses, in addition to the 4 way D-pad switch, a DISP switch which calls a steering menu (P. 0037) upon which a steering pop-up menu is displayed (P. 0038), and a MENU switch that calls a top layer screen of the steering pop-up menu (P. 0041, Fig. 4B).  As a user navigates either a horizontal menu (P. 0044, Fig. 4B) or a vertical menu (P. 0044, Fig. 4C), the selected menu item is highlighted (P. 0044).  A user may navigate a steering pop-up screen in the vertical direction using the Up Arrow and Down Arrow buttons of the D-Pad switch (P. 0045).  A user may use the Right Arrow and Left Arrow buttons for forwarding or returning the layer in the hierarchical structure of the steering pop-up screen (P. 0046).  A user may also use Right Arrow and Left Arrow buttons to navigate a horizontal menu (P. 0055).  
It is important to note that the embodiment disclosed in Paragraphs 0041, 0044-0046 and 0055, and Figures 4B and 4C of Takatsudo only disclose a main menu (Fig. 4B) and one submenu (Fig. 4C).  This embodiment further discloses that the Left Arrow button is only used to navigate from a lower layer menu to a higher layer menu, that is, from a submenu to a main menu, or, if the menu is a horizontal menu, the Left Arrow button is used to navigate among the options of the horizontal menu.  In the referenced embodiment, the lower layer submenu of Figure 4C is a vertical menu, therefore, the Left Arrow button would be used to navigate to the next higher layer menu, the main menu.  Furthermore, the main menu shown in Figure 4B is a horizontal menu, so the Left Arrow button would navigate among the options of the horizontal main menu.  Therefore, Takatsudo discloses the claimed operations of “display[ing] the main menu in response to … an activation of the left direction button of the switch” and “highlight one of icons on the main menu and remove a highlight from a highlighted icon on the main menu in response to … another activation of the left direction button of the switch”.  However, Takatsudo does not explicitly disclose “determine whether a sub menu or a main menu is displayed on the multi-information display”, “determination that the sub menu is displayed” and a “determination that the main menu is displayed”.
Ryu was only combined with Takatsudo for the combination of determining whether a main menu or a submenu is displayed and then displaying the main menu if a submenu is being displayed and the left direction button is pressed, and if the main menu is displayed, highlight one of icons on the main menu and remove a highlight from 
Ryu discloses determining if the user is performing a scrolling function while a plurality of main menus or top menus are displayed or whether a plurality of submenus are displayed (P. 0029, See also Paragraphs 32, 38 and 39).  Ryu is relied upon for the the determination of whether a main menu, or top menu, or a submenu is being displayed, and then taking a different action depending on what type of menu is being displayed.  

All arguments submitted by Appellant with respect to Clams 1,2, 8-10, 16, 17, 20-23 are directed to the arguments addressed above.

Summary
In Summary, the Examiners do not believe the current claim language is allowable over the prior art of record.  For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN M HEFFINGTON/Examiner, Art Unit 2177                                                                                                                                                                                                        
Conferees:


                                                                                                                                                                                                 /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.